Case 0:20-cv-60345-RAR Document 53 Entered on FLSD Docket 03/01/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 20-CIV-60345-RAR

  SCOTLAND CAY, LLC,

         Plaintiff,

  v.

  AMERICAN RELIABLE
  INSURANCE COMPANY,

        Defendant.
  _______________________________/

       ORDER AFFIRMING AND ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon United States Magistrate Judge Jared M.

  Strauss’s Report and Recommendation [ECF No. 52] (“Report”), filed on February 12, 2021.

  The Report recommends that the Court deny the parties’ cross motions for summary judgment

  [ECF Nos. 21, 23, and 31] and deny Defendant’s Motion to Reopen Discovery [ECF No. 47].

  See Report at 1.    The Report properly notified the parties of their right to object to Magistrate

  Judge Strauss’s findings and the consequences for failing to object. Id. at 36.          The time for

  objections has passed and neither party filed any objections to the Report.

         When a magistrate judge’s “disposition” has properly been objected to, district courts must

  review the disposition de novo.    FED. R. CIV. P. 72(b)(3). However, when no party has timely

  objected, “the court need only satisfy itself that there is no clear error on the face of the record in

  order to accept the recommendation.”       FED. R. CIV. P. 72 advisory committee’s notes (citation

  omitted). Although Rule 72 itself is silent on the standard of review, the Supreme Court has

  acknowledged Congress’s intent was to only require a de novo review where objections have been

  properly filed, not when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It
Case 0:20-cv-60345-RAR Document 53 Entered on FLSD Docket 03/01/2021 Page 2 of 2




  does not appear that Congress intended to require district court review of a magistrate [judge]’s

  factual or legal conclusions, under a de novo or any other standard, when neither party objects to

  those findings.”).

           Because no party has filed an objection to the Report, the Court did not conduct a de novo

  review of Magistrate Judge Strauss’s findings. Rather, the Court reviewed the Report for clear

  error.   Finding none, it is

           ORDERED AND ADJUDGED as follows:

           1.     The Report [ECF No. 52] is AFFIRMED AND ADOPTED.

           2.     Defendant’s Motion for Summary Judgment [ECF Nos. 21 and 23] is DENIED.

           3.     Plaintiff’s Motion for Summary Judgment [ECF No. 31] is DENIED.

           4.     Defendant’s Motion to Reopen Discovery [ECF No. 47] is DENIED.

           DONE AND ORDERED in Fort Lauderdale, Florida, this 1st day of March, 2021.




                                                          _________________________________
                                                          RODOLFO A. RUIZ II
                                                          UNITED STATES DISTRICT JUDGE

  cc:      Counsel of record
           Magistrate Judge Jared M. Strauss




                                               Page 2 of 2
